


Exhibit 10.20

 

 

received

 

1.19.06

 

GROUND LEASE

 

BETWEEN

 

SCOTTS CORNER LLLP

as Landlord

 

and

 

CARROLLTON BANK

as Tenant

 

Date: January 13, 2006

 

Premises:

 

10301 York Road

Cockeysville, Maryland 21030

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

1.

Definitions

1

2A.

Flood Plan and Site Plan Submission; Regulatory Approval

4

2B.

Site Environmental and Soil Studies

5

3.

Lease Term

5

4.

Landlord’s Construction Obligations

6

5.

Tenant’s Construction Obligations

6

6.

Use of Premises

7

7.

Rent

7

8.

Repair and Maintenance Obligations

8

9.

Taxes and Assessments

8

10.

Utilities

9

11.

Alterations

9

12.

Trade Fixtures

9

13.

Signs

10

14.

Landlord’s Access

10

15.

Rules and Regulations

10

16.

Indemnification

11

17.

Insurance and Casualty

12

18.

Eminent Domain

13

19.

Assignment and Subletting

14

20.

Mechanics’ Liens and Other Liens

15

21.

Quiet Enjoyment

15

22.

Landlord’s Right to Mortgage; Attornment

15

23.

Estoppel Certificates

16

24.

Environmental Matters

16

25.

Defaults and Remedies

18

26.

Bankruptcy or Insolvency

20

27.

Miscellaneous Provisions

20

 

--------------------------------------------------------------------------------


 

GROUND LEASE

 

THIS LEASE (the “Lease”), dated January 13, 2006 (the “Effective Date”), is made
and entered into by and between SCOTTS CORNER LLLP, a Maryland limited liability
limited partnership, f/k/a Scotts Corner Limited Partnership (the “Landlord”),
having an office at 3457 Sweet Air Road, Phoenix, Maryland 21131, and CARROLLTON
BANK, a Maryland state chartered commercial bank (the “Tenant”) having an office
at 344 N. Charles Street, Baltimore, Maryland 21201, Attn: Robert A. Altieri,
President.

 

INTRODUCTORY STATEMENT

 

Landlord is the owner of two (2) adjacent parcels of land (the “Land”)
containing approximately 0.6650 acres and a triangular parcel containing
approximately 460 square feet, located at the northeast corner of Scott Adam
Road at its intersection with York Road (Tax Account Nos 08-19-011392 and
21-00-011592), Cockeysville, Maryland, as more particularly described on
Exhibit A. Landlord desires to lease the Land to Tenant and Tenant desires to
rent the Land from Landlord, subject to and in accordance with the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, Landlord leases to Tenant
and Tenant rents from Landlord the Land during the Term (as hereinafter defined)
of this Lease, and any renewal or extension thereof. This Lease is made upon the
following terms and conditions:

 

1.             Definitions. As used in this Lease, the following terms are
defined as follows:

 

1.1.          Additional Rent – see Section 7.2.

 

1.2.          Annual Rent –

 

Applicable Portion of Initial Term

 

 

 

Monthly
Installment

 

Beginning

 

Ending

 

Annual Rent

 

(Annual ÷ 12)

 

Year 1

 

Year 5

 

$

140,000.00

 

$

11,666.66

 

Year 6

 

Year 10

 

$

157,500.00

 

$

13,125.00

 

Year 11

 

Year 15

 

$

177,187.50

 

$

14,765.62

 

Year 16

 

Year 20

 

$

199,335.94

 

$

16,611.33

 

 

Renewal Terms, if exercised

 

Annual Rent

 

Monthly
Installment
(Annual ÷ 12)

 

First Renewal Term

 

$

224,252.93

 

$

18,687.74

 

Second Renewal Term

 

$

252,284.55

 

$

21,023.71

 

Third Renewal Term

 

$

283,820.12

 

$

23,651.68

 

Fourth Renewal Term

 

$

319,297.64

 

$

26,608.14

 

 

--------------------------------------------------------------------------------


 

1.3.          Commencement Date - the date of execution of this Lease by
Landlord and Tenant.

 

1.4.          Construction Period – the period during which Tenant shall have
exclusive possession of the Land and shall commence erection of the Tenant
Improvements.

 

1.5.          Environmental Laws – all applicable federal, state, or local law,
ordinance, or regulation, including, but not limited to the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the Clean
Air Act, and the Clean Water Act that regulate any hazardous or toxic substance,
material, or waste and amendments thereto.

 

1.6.          Hazardous Materials – any hazardous or toxic substance, material,
or waste, including, but not limited to, those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302) and amendments thereto, or such substances,
materials and wastes regulated under any Environmental Laws.

 

1.7.          Initial Term – See Section 3.1.

 

1.8.          Land – as defined in the Introductory Statement.

 

1.9.          Landlord’s Delivery Date - the date on which Landlord delivers the
Land to Tenant with the Landlord’s Improvements removed in accordance with this
Lease.

 

1.10.        Landlord Improvements - those improvements, consisting of gas
pumps, underground fuel tanks, gas station building, car wash building and other
permanent improvements situate on the Land, which are to be removed by Landlord
prior to commencement of the Construction Period.

 

1.11.        Landlord’s Notice Address – the following address for notices or
such other address as Landlord may designate in writing from time to time:

 

c/o DJF, Inc.

P.O. Box 264

Phoenix, Maryland 21131

 

With a copy to:

 

Eugene W. Cunningham, Jr., Esquire

Royston, Mueller, McLean & Reid, LLP

102 West Pennsylvania Avenue, Suite 600

Towson, Maryland 21204-4575

 

2

--------------------------------------------------------------------------------


 

1.12.        Landlord’s Payment Address – the following address for rent
payments or such other address as Landlord may designate in writing from time to
time:

 

c/o DJF, Inc.

P.O. Box 264

Phoenix, Maryland 21131

 

1.13.        Permitted Use – commercial banking and any business permitted by
the Regulatory Authorities.

 

1.14.        Permitting Period — the period during which Tenant shall obtain the
permits necessary to construct the Tenant Improvements.

 

1.15.        Premises - the Land and the Tenant Improvements.

 

1.16.        Regulatory Approval Period - the period during which Tenant shall
obtain the necessary approvals from applicable governmental regulatory bodies in
order to operate a branch bank office at the Premises.

 

1.17.        Regulatory Authorities – those governmental authorities having
jurisdiction and regulatory power over Tenant’s operations.

 

1.18.        Rent Commencement Date - the earlier to occur of

 

1)             the end of the Construction Period; or

 

2)             the date Tenant opens for business with the public at the
Premises.

 

1.19.        Renewal Term – See Section 3.2.

 

1.20.        Rent - the payment of the Annual Rent, Interim Rent and Additional
Rent specified in this Lease.

 

1.21.        Tenant Improvements - the one-story masonry building, building
sidewalks and curbs, building lighting fixtures and conduits, utility
connections, paving and all improvements to be contracted by Tenant on the Land
for the Permitted Use, in accordance with plans and specifications therefor
approved in writing by Landlord (which approval shall not be unreasonably
withheld or delayed) and in accordance with the other terms and conditions of
this Lease.

 

1.22.        Tenant’s Notice Address – the following address for notices or such
other address as Landlord may designate in writing from time to time:

 

Carrollton Bank

344 N. Charles Street

Baltimore, Maryland 21201

Attn: Robert A. Altieri, President

 

3

--------------------------------------------------------------------------------


 

With a copy to:

 

Rogers, Moore & Rogers

6 S. Calvert Street

Baltimore, Maryland 21202

Attn: William C. Rogers, Jr., Esquire

 

1.23.                        Term - the Initial Term or the applicable Renewal
Term, whichever is then in effect.

 

2A.          Flood Plan and Site Plan Submission; Regulatory Approval.

 

2.1           The parties acknowledge that Baltimore County, Maryland (the
“County”) requires that Tenant submit a flood plain study of the Land in
connection with submittal of Tenant’s site plan to begin the County plan review
process. Tenant shall promptly commission the preparation of the flood plain
study (the “Flood Study”) and its site plan with Frederick Ward Associates, Inc.
(“FWA”) and provide both to County within sixty (60) days after the Effective
Date. In the event that the County fails to approval Tenant’s site plan as a
result of any Flood Study issues and, as a result thereof, Tenant elects to
terminate this Lease, then Landlord shall reimburse Tenant the cost of the Flood
Study (not exceeding $12,500.00), provided FWA issues Landlord a letter
confirming that Landlord has sole ownership rights to and use of the Flood
Study. In any event, if the County fails to approve Tenant’s site plan and
Tenant does not, in its exercise of its sole discretion, modify the site plan to
obtain County approval, this Lease shall terminate promptly upon the issuance of
the County’s disapproval.

 

2.2           Additionally, as part of Tenant’s submission of its site plan,
Tenant will cause an ALTA or boundary survey of the Land to be prepared (the
“Land Survey”). Upon the filing of Tenant’s site plan and Flood Study with the
County and provision of a copy of the final Land Survey to Landlord, Landlord
shall reimburse Tenant the cost of the Land Survey (not exceeding $15,000.00),
provided FWA issues Landlord a letter confirming that Landlord has co-ownership
rights to and use of the Land Survey.

 

2.3           If the County does not approve Tenant’s site plan on or before
December 1, 2006, then either party may terminate this Lease prior to issuance
of County approval upon written notice to the other.

 

2.4           Upon County approval of Tenant’s site plan, Tenant, at its sole
cost and expense, shall file for and thereafter diligently pursue Regulatory
Approval. Tenant shall notify Landlord in writing (the “Regulatory Approval
Notice”) promptly after Tenant receives Regulatory Approval. If Regulatory
Approval is denied, this Lease shall be of no further force and effect, and
neither party shall have any further rights or obligations hereunder.
Furthermore, If Tenant has not received Regulatory Approval within ninety (90)
days after Tenant’s request is submitted, then either party may terminate this
Lease prior to receipt of Regulatory Approval upon written notice to the other.

 

4

--------------------------------------------------------------------------------


 

2.5           Tenant shall provide Landlord with regular progress reports
regarding Tenant’s pursuant of the matters described in Sections 2.1, 2.2, 2.3
and 2.4 including providing the dates of filing of documents with the County and
of the request for Regulatory Approval, together with copies of all filing
documents. Tenant shall also provide copies of all correspondence from the
County and Regulatory Authorities, promptly upon receipt. Tenant shall use its
good faith, diligent efforts to file for, seek and obtain the various approvals
required for its construction and use of the Tenant Improvements.

 

2.6           If the Land is subject to any mortgage, deed of trust, ground
lease, or other encumbrance superior to this Lease, Tenant shall receive a
non-disturbance and attornment agreement from the mortgagee, ground lessor, or
other party holding an interest in the Premises superior to Tenant, which
agreement must be in form reasonably acceptable to Tenant. If Tenant does not
receive the non-disturbance and attornment agreement under this Section 2.6
within sixty (60) days after the Effective Date, Tenant may terminate this Lease
upon written notice to Landlord within thirty (30) days thereafter.

 

2B.          Site, Environmental and Soil Studies. Within sixty (60) days after
the Effective Date, Tenant shall conduct its site review (including availability
of utilities), environmental and soil studies to determine acceptability of the
Land for the Permitted Use. The Land is to be provided in its “as is “condition,
without warranty or responsibility on Landlord’s part except (i) that Landlord
shall deliver the Closure Letter in accordance with Section 4.1, and (ii) for
Landlord’s indemnification obligations under Section 24 hereof.

 

3.             Lease Term.

 

3.1           Initial Lease Term. The initial term (the “Initial Term”) of this
Lease shall commence on the Commencement Date and shall expire at the end of the
month that is twenty (20) years after the Rent Commencement Date unless sooner
terminated in accordance with the provisions hereof. After the Rent Commencement
Date and upon Landlord’s request, Tenant shall promptly enter into a written
agreement with Landlord, mutually acceptable and in recordable form, stipulating
the Commencement Date, the Rent Commencement Date, and expiration date of the
Initial Term.

 

3.2           Renewals; Annual Rent During Renewals. As long as (i) Tenant is
not then in monetary default of this Lease nor in non-monetary default of this
Lease beyond any applicable cure period and (ii) Tenant is occupying a portion
of the entire Premises at the time of such election, Tenant may extend this
Lease for four (4) additional periods of five (5) years each (each a “Renewal
Term”) on the same terms and conditions as provided in this Lease (except as set
forth below), by delivering written notice of the exercise thereof to Landlord
not later than nine (9) months before the expiration of the then current Term.

 

(a)           After the last scheduled Renewal Term hereunder, Tenant shall have
no further extension options unless expressly granted by Landlord in writing;
and

 

(b)           Landlord shall lease to Tenant the Premises in its then-current
condition at the beginning of each Renewal Term.

 

5

--------------------------------------------------------------------------------

 

Tenant’s rights under this Section 3.2 shall terminate if (i) this Lease or
Tenant’s right to possession of the Premises is terminated, or (ii) Tenant fails
to timely exercise its option under this Section 3.2, time being of the essence
with respect to Tenant’s exercise thereof.

 

4.             Landlord’s Construction Obligations.

 

4.1           Removal of Tanks and Improvements. Before the Effective Date,
Landlord removed the existing gas pumps, underground fuel tanks and various
other improvements existing on the Land. The removal of the gas pumps and
underground fuel tanks were undertaken in compliance with Maryland Department of
the Environment (MDE) procedures including with the presence of an MDE official.
Landlord has been advised that a “closure and no further action required letter”
(the “Closure Letter”) will be issued. Landlord shall be responsible for
obtaining the Closure Letter. If the Closure Letter is not obtained within
ninety (90) days after the Effective Date, then Tenant may terminate this Lease
prior to issuance of the Closure Letter upon written notice to Landlord.
Landlord shall not be liable to Tenant for failure of MDE to timely issue the
Closure Letter.

 

4.2           Otherwise “AS IS” delivery. Except as provided in Section 4.1 with
respect to Landlord’s delivery of the Closure Letter, the Land shall be
delivered to Tenant in absolutely “AS IS” condition, without representation or
warranty by Landlord as to the physical features thereof in any manner
whatsoever. Tenant acknowledges that it accepts delivery of the Land in the
condition specified in this Section 4.2.

 

5.             Tenant’s Construction Obligations.

 

5.1           General. Tenant shall construct or cause to be constructed the
Tenant Improvements in a good and workmanlike manner. All construction by Tenant
shall be done pursuant to plans and specifications therefor prepared by a
licensed architect or engineer. All such plans and specifications for the Tenant
Improvements and the contractor or contractors engaged by Tenant to perform such
work shall be subject to Landlord’s prior written approval, which approval shall
not be unreasonably withheld or delayed. Tenant shall bear all risk of theft,
loss or damage to its personal property, including building materials stored on
the Land or incorporated into Tenant Improvements, from whatsoever cause, unless
such loss or damage is due to the negligence or willful misconduct of Landlord.

 

5.2           Permitting Period. Tenant shall prepare, or cause to be prepared,
complete plans and specifications for the Tenant Improvements (the “Plans”) and
shall submit the same to Landlord for Landlord’s approval, which approval shall
not be unreasonably withheld or delayed. If Landlord does not respond within
fifteen (15) days after Tenant’s submission of the Plans, the Plans will be
deemed approved. After Landlord and Tenant have agreed on final plans and
specifications for the building portion of Tenant Improvements and Tenant has
received the necessary County site plan approvals pursuant to Section 2.3 and
the necessary Regulatory Approval pursuant to Section 2.4, Tenant shall make
application to the County for a building permit and to all other appropriate
governmental agencies, quasi-governmental agencies and utility companies for all
permits and approvals necessary to construct the Tenant Improvements
(collectively, “Tenant’s Permits”). Tenant shall use diligent efforts

 

6

--------------------------------------------------------------------------------


 

to obtain the Tenant’s Permits on or before August 1, 2007 (this is the
“Permitting Period”). If Tenant is unable to obtain Tenant’s Permits by the
conclusion of the Permitting Period, either party may terminate this Lease upon
written notice to the other.

 

5.3           Construction Period. Promptly upon issuance of Tenant’s Permits,
Tenant shall commence construction of the Tenant Improvements and use its best
efforts to complete the same within one hundred twenty (120) days after issuance
of Tenant’s Permits (this 120 day period is the “Construction Period”). Whether
or not Tenant has completed Tenant Improvements by the conclusion of the
Construction Period, the Rent Commencement Date shall begin not later than the
end thereof.

 

5.4           Interim Payments to Landlord. During the Construction Period,
Tenant shall pay interim rent to Landlord of $2,500.00 per month.

 

6.             Use of Premises.

 

6.1           Throughout the Term, Tenant shall use the Premises solely for the
Permitted Use or in the event of assignment or sublease of the Premises (so long
as Tenant remains liable under this Lease), for any legally permitted use.

 

6.2           Upon substantial completion of the Tenant Improvements and the
obtaining of all necessary use and occupancy permits, Tenant shall occupy the
Premises and promptly open for business.

 

6.3           Tenant shall promptly comply with all laws, rules, regulations,
requirements, notices of governmental bodies and public authorities and the
reasonable recommendations of the local board of fire underwriters rating bureau
or other fire insurance rating organization for Baltimore County, Maryland and
of the Landlord’s insurers, pertaining to the Premises, the improvements thereon
or their use, occupancy or maintenance.

 

6.4           Tenant will comply with all provisions of the Americans With
Disabilities Act (the “ADA”) with respect to the Premises.

 

7.             Rent.

 

7.1           Commencing on the Rent Commencement Date and continuing throughout
the Initial Term, Tenant shall pay Annual Rent in equal monthly installments, in
advance, on the first day of each calendar month. If the Rent Commencement Date
falls on a day other than the first day of a calendar month, then the Annual
Rent for any fractional month during the Term shall be apportioned on a daily
basis based upon a thirty (30) day month.

 

7.2           Whenever under the terms of this Lease any sum of money is
required to be paid by Tenant in addition to the Annual Rent herein reserved,
said sum shall be deemed to be additional rent (“Additional Rent”) and
collectible as rent whether or not so designated. All Annual Rent and Additional
Rent shall be paid without prior demand, except as provided otherwise by the
terms of this Lease, and without any setoff, abatement or deduction of any

 

7

--------------------------------------------------------------------------------


 

nature whatsoever. Any payment by Tenant of a lesser amount of Annual Rent or
Additional Rent than is then due shall be applied to such category of arrearage
as Landlord may designate irrespective of any contrary designation by Tenant and
to the oldest, most recent or other portion of the sum due as the Landlord may
determine; and Landlord’s acceptance of any such partial payment shall not be
deemed an accord and satisfaction, and shall be without prejudice to Landlord’s
right to pursue any other remedies.

 

7.3           All rent under this Lease shall be paid to Landlord at Landlord’s
Payment Address.

 

8.             Repair and Maintenance Obligations.

 

8.1           Except for matters pertaining to hazardous materials addressed
elsewhere in this Lease, Landlord shall have no obligation to repair, maintain
or address any condition with the Land. Except as set forth in the preceding
sentence, Tenant shall be solely responsible for the repair, maintenance and
upkeep of the Land and, with respect to the Tenant Improvements, the repair and
maintenance thereof, in good condition and repair and in compliance with all
applicable governmental regulations, for the entire Term of the Lease.

 

8.2           Without limiting the provisions of Section 8.1, Tenant shall
perform all grass cutting, landscaping, upgrades to or replacements of the
Tenant’s Improvements as may be necessary in connection with the use and
occupancy thereof and/or as may be required to comply with all applicable
governmental regulations.

 

9.             Taxes and Assessments.

 

9.1           During the Term, Tenant shall bear, pay and discharge all real
estate taxes, special and benefit assessments, minor privilege charges,
metropolitan district charges and other public charges levied or imposed by any
governmental agency upon or with respect to ownership, use or occupancy of the
Premises, including taxes on rents (whether imposed on Landlord or Tenant), but
excluding taxes identified as income taxes.

 

9.2           All sums payable by Tenant under this Section 9 shall be paid
prior to accrual of interest or penalty for nonpayment. With respect to real
estate taxes and/or special and benefit assessments and other charges assessed
separately and directly to Tenant, Tenant shall furnish Landlord with evidence
of payment in the form of copies of the paid receipts promptly after payment. In
any case in which Tenant contests in good faith any such imposition Tenant may
defer payment to the extent that it is necessary and legally possible to defer
the same in order to make such contest and diligently pursue the same, but in
such event it shall be a condition of Tenant’s privilege to defer any payment,
that Tenant shall, if so requested by Landlord, furnish Landlord, with a bond,
reasonably satisfactory to Landlord as to surety, in an amount and upon such
conditions as shall reasonably be necessary to protect the interest of Landlord
against any loss or impairment resulting from such delay.

 

9.3           Upon the Rent Commencement Date, the parties shall take such
action as may be necessary or appropriate in order that proposed assessment
notices and separate tax bills

 

8

--------------------------------------------------------------------------------


 

for the Premises are sent by taxing authorities directly to Tenant, including,
if necessary, a designation of Tenant’s address as address of record for the
owner for tax assessment and billing purposes. Tenant shall promptly furnish to
Landlord copies of all such proposed assessment notices and separate tax bills
that Tenant receives from the taxing authorities. Tenant shall have the right to
contest the validity and/or seek a reduction of said assessment at Tenant’s sole
cost and expense. Tenant shall indemnify Landlord, for the amount of any
interest, penalty and additional cost payable by Landlord as a result of
Tenant’s contest of the validity of or attempt to reduce such assessment. Tenant
shall have the right to institute such proceedings in the name of the Landlord
as Tenant may deem necessary to contest the validity or seek a reduction of said
assessment; provided that, if it is necessary to institute said proceedings in
the name of the Landlord, the Landlord shall be given prior written notice of
said proceedings. Landlord will, at Tenant’s sole cost and expense, execute and
deliver to Tenant such documents and/or information as Tenant may reasonably
require in connection with Tenant’s contest of the validity of or attempt to
reduce said assessment.

 

9.4           Nothing contained in this Lease shall be deemed to include within
the definition of the term “real estate taxes” any tax such as inheritance,
estate, succession, gift and/or federal or state income taxes that are or may be
imposed upon Landlord.

 

10.          Utilities.

 

10.1         Beginning on the date that Tenant enters the Land for construction
of the Tenant Improvements, Tenant shall pay, when due, all consumption charges
for all utility services furnished to the Premises.

 

10.2         Landlord shall not be liable to Tenant for damages because of
interruptions in utility services unless such interruption is due to the
negligent or willful act of Landlord, its employees, agents, contractors, or
subcontractors. No interruption in utility service shall cause any abatement in
Tenant’s obligation to pay Rent.

 

11.          Alterations.

 

After the Tenant Improvements have been completed in accordance with the Plans,
Tenant shall not thereafter make any alterations, additions, or improvements
affecting structural or support elements of or in the building or affecting any
utility systems servicing the Premises without Landlord’s prior written
approval, which approval shall not be unreasonably withheld or delayed. Any
alterations, additions, or improvements by Tenant that are permitted hereunder
or thereafter approved by Landlord shall, at the end of the Term or sooner
expiration of this Lease, become the property of Landlord and remain upon the
Premises.

 

12.          Trade Fixtures.

 

All furniture, counters, business machinery, banking equipment, computers
(regardless of the manner of installation), and interior removable partitions
placed upon the Premises during the Term of this Lease, shall be considered as
chattels (for subsequent removal purposes) and shall not become part or parcel
of the real property, thereby permitting the same to

 

9

--------------------------------------------------------------------------------


 

be removable by the Tenant at the termination of this Lease. Any damage caused
by any such removals shall be repaired by Tenant. Upon any termination of this
Lease all Tenant Improvements, other than the above (which shall be the property
of the Tenant and shall be timely removed by Tenant) shall become the property
of Landlord.

 

13.          Signs.

 

Subject to Landlord’s prior approval as to design, location, height and color
(which approval shall not be unreasonably withheld or delayed), Tenant shall be
entitled to install and maintain on the Premises, at its cost and expense,
permanent professionally prepared signs containing Tenant’s trade name or logo
(and/or those of its subsidiaries and affiliates conducting business from the
Premises) so long as such signs comply with applicable law. Subject to
Landlord’s prior written approval (which approval shall not be unreasonably
withheld or delayed) as to design, location, height and color, Tenant may, if
permissible under applicable governmental sign regulations, construct a free
standing pylon sign on the Premises as well. Tenant may also, if permissible
under applicable governmental regulations, install a corporate -standard
environmental surround and/or shield for each of Tenant’s automatic teller
machines (“ATM”).

 

14.          Landlord’s Access.

 

Landlord and its duly authorized representatives may enter the Premises only
upon reasonable advance notice to Tenant and subject to Tenant’s security
requirements (including the requirement for Landlord’s representative to be
escorted at all times by Tenant’s representative), to inspect the Premises and
to rectify defaults of Tenant pursuant to the rights granted to Landlord under
Section 25.2 (but only after Tenant has failed to commence and diligently pursue
a cure of the default within any applicable cure period granted elsewhere in
this Lease); provided, however, that any such entry by Landlord and its
representatives shall be done in such a manner so as to not unreasonably
interfere with the conduct of Tenant’s business operations on the Premises or
compromise security of the Premises and provided further that Tenant consents to
Landlord’s immediate entry (without prior notice and escort) if an emergency
occurs as reasonably determined by Landlord. Landlord shall promptly restore any
disturbance to the Premises caused by any work performed by Landlord on the
Premises. Landlord may bring upon the Premises all things reasonably necessary
to perform any work done in the Premises pursuant to this Section 14. Nothing
herein contained shall be deemed or construed to impose upon Landlord any
obligation or responsibility whatsoever for the care, maintenance or repair of
the Premises, except as otherwise specifically provided in this Lease.

 

15.          Rules and Regulations. Tenant further warrants, represents,
covenants, and agrees to:

 

15.1         Keep the Premises (including exterior and interior portions of all
windows, doors and all other glass) in a neat and clean condition;

 

15.2         Pay before delinquency any and all taxes, assessments and public
charges levied, assessed, or imposed upon Tenant’s business or upon Tenant’s
fixtures, furnishings or

 

10

--------------------------------------------------------------------------------


 

equipment in the Premises and pay when and as due all license fees, permit fees
and charges of a similar nature for the conduct by Tenant or any permitted
subtenant of any business or undertaking authorized hereunder to be conducted in
the Premises;

 

15.3         Not permit the accumulation (unless in concealed metal containers)
or burning of any of Tenant’s rubbish or garbage in, on or about any part of the
Premises;

 

15.4         Except for newspaper vending machines, not use the parking areas,
sidewalks adjacent to or any other space outside the improvements constructed on
the Premises for display, sale, storage or any other similar undertaking;
provided that such limitation shall not affect the use of the drive-in area, the
night depository, and the ATM’s for their intended purposes nor the placement of
outdoor smoking receptacles for use by Tenant’s employees and customers;

 

15.5         Not use any advertising medium or sound devices inside the
improvements constructed on the Premises that may be heard outside the Premises,
or permit any objectionable odors to emanate from such improvements; provided
that such limitation shall not affect the use of the drive-in area, the night
depository, and the ATM’s for their intended purposes;

 

15.6         Not use the plumbing facilities in the Premises for any purpose
other than that for which they were constructed, or dispose of any foreign
substances therein, whether through the utilization of “garbage disposal” units
or otherwise;

 

15.7         Not use for any purpose all or any portion of the roof or exterior
walls of the Premises other than for Tenant’s signs as provided in this Lease;
and

 

15.8         Not place any paper or cardboard or other temporary signs on the
exterior of the improvements unless any such temporary signs are professionally
done and neat in appearance.

 

16.          Indemnification.

 

16.1         Tenant shall defend, indemnify and save Landlord harmless from and
against any and all claims, actions, demands, damages, liability and expenses
(including reasonable attorney’s fees) for injury to the property of others and
injury or death of persons which is caused by or arises (i) out of or in
connection with Tenant’s use or occupancy of the Premises or any negligent act
or omission of Tenant, its agents, employees, servants or contractors, or
(ii) out of breach by Tenant of any term, covenant or condition of this Lease to
be performed or observed by Tenant. Tenant shall not be liable, however, for any
claims, actions, demands, damages, liability and expenses (including reasonable
counsel fees) described in the preceding sentence that result from the
negligence of Landlord, its agents, employees, servants, or contractors and
Landlord shall indemnify and save Tenant harmless from any claims, actions,
demands, damages, liability and expenses (including reasonable attorneys’ fees)
resulting from such negligence..

 

11

--------------------------------------------------------------------------------


 

17.          Insurance and Casualty.

 

17.1         Property Insurance. During the Term, Tenant shall, at its expense,
keep in force insurance on the Tenant Improvements, whether now or hereafter
constructed, for their full insurable value (written on a 100% replacement cost
basis), less a reasonable deductible, and covering against loss from fire and
perils including Basic Form Causes of Loss. Such policy shall name Tenant and
Landlord as insured as their interests may appear. During the Term, Landlord
shall, at its expense, maintain insurance on any improvements on the balance of
the Center for one hundred percent (100%) of the full insurable value, less a
reasonable deductible, (written on a replacement cost basis) and covering
against loss from fire, and perils including Basic Form Causes of Loss written
on an agreed amount basis.

 

(a)           Restoration After Casualty Loss. In the event of casualty damage
to the Premises, Tenant shall be entitled to all insurance proceeds for
restoration of the Tenant Improvements; provided that Tenant shall diligently
repair, restore and reconstruct the Tenant Improvements to substantially the
same condition existing prior to such casualty. If Tenant does not commence and
diligently pursue the restoration of the Tenant Improvements as herein required
within one hundred eighty (180) days after the date of casualty, then, in
addition to any other rights or remedies available to Landlord, Landlord shall
be entitled to receive all insurance proceeds and, at Landlord’s option,
exercisable after thirty (30) days’ written notice to Tenant, either (a) restore
the Tenant Improvements to the extent of net insurance proceeds received, or
(b) raze and demolish any remaining Tenant Improvements and pave the Land,
paying any excess insurance proceeds to Tenant. Notwithstanding anything to the
contrary set forth in this Lease, if the Tenant Improvements, or any additions,
replacements, or alterations thereto, shall be substantially damaged or
destroyed by casualty during the final year of the Initial Term or during the
final year of any Renewal Term unless Tenant exercises or has exercised an
available renewal option, then this Lease shall terminate as of the date of such
damage or destruction and all insurance proceeds shall be paid solely to
Landlord. Except as provided in the preceding sentence, no casualty shall affect
the obligation of Tenant to pay Rent under this Lease for the entire Term
hereof.

 

During all periods when Tenant’s use of the Tenant Improvements is limited due
to repair or casualty, Tenant may place or erect temporary facilities on the
Land for its operations, provided such temporary facilities comply with all
governmental requirements.

 

17.2         Liability Insurance of Tenant. Commencing on the date Tenant enters
the Land for construction of the Tenant Improvements and throughout the Term,
Tenant shall, at its expense, keep in force commercial general public liability
insurance, automobile liability insurance, boiler liability insurance and
sprinkler damage liability insurance, covering bodily injury and property damage
occurring on the Premises, including contractual liability coverage for Tenant’s
indemnity obligations under this Lease with a limit of not less than One Million
Dollars ($1,000,000.00) for bodily injury and death and for property damage and
with not less than Two Million Dollars ($2,000,000.00) in the aggregate; which
policy shall be written on an occurrence basis. During any period of
construction, the liability policy shall include an endorsement covering
construction operations. The minimum coverage limits set forth above

 

12

--------------------------------------------------------------------------------


 

shall, at Landlord’s option, be increased on every fifth anniversary of the Rent
Commencement Date to a minimum coverage limit that is then commercially
reasonable for Tenant’s type of business.

 

17.3         General Requirements. All liability insurance required to be
maintained by Tenant shall name Tenant as named insured and shall include
Landlord as additional insured. All liability insurance required to be
maintained by Landlord shall name Landlord as named insured and shall include
Tenant as additional insured. All insurance required to be maintained by either
Landlord or Tenant shall contain a provision that the insurer shall not cancel
or reduce the coverage of any such policy without sending thirty (30) days’
prior written notice to Landlord in case of Tenant’s insurance or to Tenant in
the case of Landlord’s insurance. If Tenant fails to keep the required insurance
in force after ten (10) days’ notice from Landlord, Landlord may do so and shall
be entitled to collect the premiums therefor from Tenant as Additional Rent on
demand. All insurance policies shall be written with insurance companies
licensed to do business in the state of Maryland having a Best Manual rating of
A- or better as to general policy holders rating and of VII or better as to
financial rating (or equivalent ratings as such ratings may be revised from time
to time). The insurance required to be maintained under this Lease may be
carried under a policy commonly known as a “blanket policy.” Within ten
(10) days after the Landlord’s Delivery Date and prior to any entry upon the
Premises by Tenant, its agents or contractors, Tenant shall furnish to Landlord
copies and/or certificates of the insurance policies required to be carried by
it under this Section 17. Within ten (10) days after the Landlord’s Delivery
Date, Landlord shall furnish to Tenant copies and/or certificates of the
insurance policies requires to be carried by it under this Section 17.

 

17.4         Workers’ Compensation Insurance. Landlord and Tenant and any
contractors employed or engaged by Landlord or Tenant shall obtain, keep in
force and pay for workers’ compensation insurance as required by law.

 

18.          Eminent Domain.

 

18.1         If the Premises is condemned in whole or in part under the power of
eminent domain, this Lease shall terminate as to the part condemned on the date
title or possession vests in the condemning authority, whichever is first. As
used herein, the terms “condemned” and “condemnation” include sale by Landlord
to a condemning authority under threat of condemnation. Landlord shall have the
power and authority to convey the entire Landlord’s interest in all or any part
of the Premises to the condemning authority without Tenant’s joinder, any such
conveyance by Landlord alone shall be deemed free and clear of any leasehold or
other interest by Tenant therein, any condemning authority shall be entitled to
rely upon the provisions of this sentence in accepting a deed from Landlord
alone. As used herein the term “condemnation award” includes the proceeds of any
sale by Landlord to a condemning authority under the threat of condemnation.

 

18.2         If any condemning authority notifies Landlord of a proposed
condemnation of any part of the Land, Landlord shall give Tenant written notice
of the proposed condemnation together with whatever plats and data are furnished
to Landlord by the condemnor concerning the extent of the proposed condemnation
of the Premises. If any part of the improved

 

13

--------------------------------------------------------------------------------


 

portion of the Land is the subject of the proposed condemnation which will
result, in Tenant’s reasonable opinion, in a material adverse impact on Tenant’s
ability to operate its business, Tenant shall have one hundred twenty (120) days
after the date of such notice in which to elect to cancel this Lease effective
upon taking of possession pursuant to the condemnation. If Tenant gives written
notice of such election within such one hundred twenty (120) days, and if the
proposed condemnation is consummated, then this Lease shall terminate entirely
on the same date that this Lease terminates as to the condemned portion of the
Premises under Section 18.1 above. If Tenant does not make a timely election to
cancel this Lease, then this Lease shall continue in effect without adjustment
to the Annual Rent.

 

18.3         In the event of the condemnation of all or any part of the Land,
Tenant shall not be entitled to share in any part of the condemnation award,
including consequential damages, for the taking of its leasehold estate, whether
or not this Lease is terminated under the provisions of this Section 18 by
reason of such condemnation. Tenant shall, however, be entitled to (i) a portion
of any condemnation award attributable to the Tenant Improvements and (ii) any
separate award obtained by Tenant from the condemning authority for moving
expenses, loss of trade fixtures, and loss of business. If this Lease is
terminated, any condemnation award attributable to the Tenant Improvements shall
be allocated between Landlord and Tenant in the same ratio as the reversionary
interest of Landlord in the Tenant Improvements bears to the then fair market
value of the Tenant Improvements. In the event that this Lease is not
terminated, then all proceeds attributable to the Tenant Improvements shall be
made available to Tenant for restoration.

 

19.          Assignment and Subletting.

 

19.1         Except as provided in Section 19.2 below, Tenant shall not assign
this Lease in whole or in part without Landlord’s prior written approval, which
approval shall not be unreasonably withheld or delayed. No Landlord consent
shall be required for any subleasing of the Premises, in whole or in part, by
Tenant provided that Tenant shall provide Landlord with advance written notice
of the possession by any third party pursuant to any sublease. Except as
otherwise permitted by this Lease, any assignment by operation of law,
attachment or assignment for the benefit of creditors, shall, at Landlord’s
option, be inoperative. If Landlord at anytime consents in writing to any
assignment as defined in and prohibited by this Section 19, in addition to any
other consideration that may pass between the parties in connection therewith,
Tenant and any such assignee or sublessee shall be deemed to have covenanted not
to make any further assignment contrary to the provisions of this Section 19,
and such covenants shall be deemed to have made as of the date of such consent
and shall take effect prospectively from the date thereof.

 

19.2         Notwithstanding anything contained in Section 19.1 to the contrary,
Tenant may, at any time, without the consent of Landlord assign or otherwise
transfer this Lease or any portion thereof to a parent, subsidiary or affiliate
corporation or entity; or any corporation or entity resulting from the
consolidation or merger of Tenant into or with any other entity; or to any
person, firm or corporation acquiring a majority of Tenant’s issued and
outstanding capital stock or a substantial part of Tenant’s physical assets;
provided, however, that in the event of any

 

14

--------------------------------------------------------------------------------


 

such assignment or transfer, the assignee shall assume in writing the
performance and observance of all the terms and conditions of this Lease.

 

19.3         No assignment or sublease shall relieve Tenant from any of its
obligations under this Lease.

 

20.          Mechanics’ Liens and Other Liens.

 

20.1         If any mechanics’ or other lien is filed against the Premises by
reason of any labor, material or service furnished or alleged to have been
furnished to Tenant in connection with construction, alteration or repair of
improvements on the Premises made by Tenant, Tenant shall cause such lien to be
released of record by payment, bond or otherwise as allowed by law, at Tenant’s
expense, within ten (10) business days after the filing and service thereof; and
Tenant shall, at its expense, defend any proceeding for the enforcement of such
lien, discharge and judgment thereon and save Landlord and any mortgagee
harmless from all losses and expenses resulting therefrom including reasonable
counsel fees and other expenses incurred by Landlord and any mortgagee, if any
of them elect to defend or participate in the defense of such proceedings.
Nothing in this Section 20 or elsewhere in this Lease shall be construed as a
consent by Landlord that a mechanics’ lien for any work authorized or contracted
for by Tenant or required by this Lease may attach to or constitute a lien
against Landlord’s estate.

 

20.2         Tenant shall not permit the Premises to be subjected to any
statutory lien or any other lien or encumbrance that might obtain priority over
Landlord’s interest in the Premises or be in parity therewith by reason of any
act or omission on the part of Tenant or any of its approved licensees or
subtenants or their respective agents, servants, employees or contractors other
than real estate taxes for which no interest or penalty has yet been incurred;
and in the event that any such lien attaches to the Premises, Tenant shall
discharge such lien promptly by payment, bond or otherwise as allowed by law, at
its own expense, within ten (10) business days after the filing (and service or
notice) thereof.

 

21.          Quiet Enjoyment.

 

So long as no default exists beyond any applicable cure period Tenant shall have
the peaceful and quiet use of the Premises, subject to the terms, covenants and
conditions of this Lease, without interference with possession by Landlord or
any one claiming by, through or under Landlord.

 

22.          Right to Mortgage; Attornment.

 

22.1         Landlord’s Right to Mortgage. Landlord shall have the absolute
right and/or power to mortgage or otherwise create any security interest or
other lien or encumbrance upon or affecting the Landlord’s reversionary interest
in the Premises or any improvements thereon or any part thereof at any time and
from time to time, and Landlord shall further have the right and/or power to
modify, extend, renew, replace, refinance or otherwise change or effect any such
mortgage, security interest, lien or encumbrance created by Landlord pursuant to
this Lease. As a condition to the granting of any such mortgage or security
interest, however, Landlord shall

 

15

--------------------------------------------------------------------------------


 

obtain from the mortgagee or other lender or creditor, a non-disturbance
agreement recognizing Tenant’s rights under this Lease.

 

22.2         Attornment. When requested by Landlord, Tenant shall promptly
execute an agreement with any mortgagee or prospective mortgagee, or purchaser
or prospective purchaser, of Landlord’s estate in the Premises, under which
Tenant agrees, in the event that any such person succeeds to the interest of
Landlord under this Lease, to attorn to such person as its landlord, as long as
such person executes such agreement for the purpose of recognizing Tenant’s
rights under this Lease.

 

22.3         Tenant Financing. Tenant shall be permitted, from time to time, to
mortgage or otherwise finance its leasehold interest in the Premises. In no
event, however, shall any such mortgage or other financing encumber Landlord’s
fee interest or affect Tenant’s obligations under this Lease.

 

23.          Estoppel Certificates.

 

When requested in writing by either party to this Lease (the “Requesting
Party”), the other party (the “Responding Party”) shall acknowledge in writing
to the Requesting Party, a mortgagee or prospective mortgagee, a purchaser or
prospective purchaser, of the Requesting Party’s estate, that this Lease is
unmodified, in full force and effect, free of defaults of the Requesting Party
and free of defenses against enforceability (or setting forth any modifications,
defaults, disclaimers of the Lease or defenses against enforceability); that the
Responding Party has no outstanding claims against the Requesting Party (or
setting forth the nature and amount of claims, if any); stating the date to
which rent has been paid and the amount of any advance rental paid; stating the
Rent Commencement Date and expiration date of this Lease; and the status of any
other obligation of the Requesting Party under or with respect to this Lease; it
being intended that any such statement may be relied upon by the Requesting
Party, any mortgagee or prospective mortgagee, or any purchaser or prospective
purchaser, of the Requesting Party’s estate.

 

24.          Environmental Matters.

 

24.1         If at any time any Hazardous Materials are determined to be located
on, in or affecting the Land and the presence of such Hazardous Materials is the
result of introduction onto the Land by Landlord, any condition existing prior
to the Effective Date, any migration from adjoining parcels or from any other
cause other than that described in Section 24.4 below (collectively “Landlord’s
Responsibility”), then Landlord shall (y) within thirty (30) days after written
notice from Tenant or any governmental authority of the presence thereof, take
or cause to be taken, at its sole expense, such actions as may be necessary to
remediate the contamination caused by the presence of Hazardous Materials, and
(z) within thirty (30) days after written demand therefor, reimburse Tenant for
any amounts expended by Tenant (i) to remediate the contamination caused by the
presence of Hazardous Materials with respect to the Premises if Landlord has
failed to do so after notice and reasonable opportunity to do so, or (ii) in
connection with any judicial or administrative investigation or proceeding
relating thereto, including, without limitation, reasonable attorneys’ fees,
fines, or other penalty payments. If Landlord fails

 

16

--------------------------------------------------------------------------------


 

to take, or cause to be taken, such actions as may be required by this
Section 24.1 within ninety (90) days after Tenant’s written demand, Tenant shall
have the right to terminate this Lease upon written notice to Landlord, provided
that if the required action is diligently undertaken by Landlord but cannot be
completed within the 90 day period and Tenant’s use and operation of the
Premises is not materially, adversely affected by the delay, then Landlord shall
have such additional time as may be reasonably necessary to complete the
required action. During any period where Tenant cannot operate from the
Premises, then Rent shall abate; otherwise, no abatement of Rent shall occur
during Landlord’s required actions. In no event shall Landlord be liable to
Tenant for any damages resulting from any closure of Tenant’s business, Tenant’s
remedies being limited to abatement of rent during periods of closure and/or
termination of the Lease if Landlord does not timely provide the required
action. Landlord shall indemnify and hold Tenant harmless from and against any
loss or damages arising from Landlord’s failure to perform Landlord’s
Responsibility.

 

24.2         Landlord will provide Tenant with copies of all notices Landlord
receives from any governmental authority regarding environmental matters in
respect of the Premises.

 

24.3         During the Term of this Lease, Tenant shall: (1) keep the Premises
(including the Land, surface water, ground water, and improvements to the Land)
free of any contamination by Hazardous Materials resulting from any act or
omission of Tenant; and (2) comply with all Environmental Laws in its use and
occupancy of the Premises; provided, however, that Tenant shall be permitted to
maintain and use on the Premises Hazardous Materials that are customarily
maintained and used by businesses similar to Tenant as long as such Hazardous
Materials are maintained in appropriate quantities and properly stored and used
and otherwise in accordance with all applicable laws.

 

24.4         Tenant expressly acknowledges and agrees that it will reimburse,
defend, indemnify and hold harmless Landlord, its successors, assigns and other
parties claiming any interest in the Premises by, through or under Landlord,
from and against any and all liabilities, claims, damages, penalties,
expenditures, losses or charges (including, but not limited to, all costs of
investigation, monitoring, legal fees, remedial response, removal, restoration
or permit acquisition) which may, now or in the future, be undertaken, suffered,
paid, awarded, assessed, or otherwise incurred as the result of:

 

(a)           any contamination by Hazardous Materials existing on, above or
under the Premises during the Term that results from the acts or omissions of
Tenant, its subtenants, agents, employees, contractors, or invitees (including,
but not limited to, contaminated soil, buildings, facilities and/or ground
water) or which introduction is not the result of Landlord Introduction; and

 

(b)           any investigation, monitoring, clean up, removal, restoration,
remedial response or remedial work with respect to Hazardous Materials for which
Tenant would be liable under (a) above and reasonably undertaken by or on behalf
of Landlord after Landlord has provided Tenant written notice of the need for
such investigation, monitoring, clean up, removal, restoration, remedial
response or remedial work and Tenant has failed to undertake the appropriate
action within a reasonable time.

 

17

--------------------------------------------------------------------------------

 

24.5         Tenant and Landlord acknowledge and agree that the expiration or
termination of this Lease shall not and does not relieve or release either party
of any legal liability and responsibility (under common law, statute or
regulation) either would otherwise have as tenant or landlord, respectively, of
the Premises under this Section 24, whether by way of damages, penalties,
remedial actions, or otherwise for any adverse effects or consequences resulting
at any time from any contamination by Hazardous Materials of the soil,
facilities, buildings and/or ground waters which existed on, above or under the
Premises during the Term.

 

25.          Defaults and Remedies.

 

25.1          Defaults by Tenant. If Tenant

 

(a)           defaults in the payment of Annual Rent and Additional Rent payable
under this Lease, and such default continues for more than ten (10) days after
receipt of written notice thereof; or

 

(b)           defaults in the performance or observance of any term, covenant or
condition to be performed by it hereunder that may be performed merely by the
payment of money and such default is not rectified within ten (10) days after
receipt of written notice thereof; or

 

(c)           shall allow any insurance policy required to be carried by it
hereunder to lapse or to be cancelled and does not cause such insurance to be
replaced within ten (10) days after receipt of written notice of such lapse or
cancellation from Landlord; or

 

(d)           defaults in the performance or observance of any other term,
covenant or condition of this Lease on Tenant’s part to be performed or observed
and does not commence to rectify such default within thirty (30) days after
written notice thereof or does not thereafter diligently complete the
rectification thereof,

 

then, in any of such foregoing events, Landlord may, at its option,
(i) terminate this Lease and reenter the Premises or (ii) reenter the Premises
without terminating this Lease, and, using due care, assume custody and control
thereof for the purpose of protecting the Premises and/or for reletting the
Premises as agent for Tenant and such agency shall be deemed as a power coupled
with an interest and shall be irrevocable. In either such event Landlord shall
make a reasonable effort to relet the Premises and shall be entitled to the
benefit of all provisions of the public general laws of Maryland and the public
local laws and ordinances of Baltimore County respecting the summary eviction of
tenants in default or tenants holding over, or respecting proceedings in
forcible entry and detainer. Notwithstanding termination and/or re-entry, Tenant
shall remain liable for any Annual Rent, Additional Rent, and damages (exclusive
of consequential damages) having accrued prior thereto and for any Annual Rent,
Additional Rent, and damages (exclusive of consequential damages) which shall
become due thereafter and shall pay Landlord for all reasonable costs and
expenses, including but not limited to, attorneys’ and brokers’ fees and
expenses, paid or incurred by Landlord in connection with: (1) obtaining
possession of the Premises; (2) removal and storage of Tenant’s or other
occupant’s property; (3) care, maintenance and repair of the Premises while
vacant; (4) re-letting the whole or any

 

18

--------------------------------------------------------------------------------


 

part of the Premises; and (5) repairing, altering, renovating, partitioning,
enlarging, remodeling or otherwise putting the Premises into condition
acceptable to, and reasonably necessary to obtain new tenants.

 

25.2         Other Remedies for Tenant Default. In addition to the remedies
available to Landlord in the preceding Section 25.1, if Tenant fails to maintain
any insurance required to be maintained by Tenant under this Lease, or fails to
furnish evidence of insurance renewals at the times in this Lease required, or
allows such insurance to lapse or be cancelled, Landlord may obtain such
insurance for Tenant five (5) days following notice from Landlord, and Tenant
shall reimburse Landlord for the cost thereof promptly on demand. If Tenant
defaults in the performance or observance of any term, covenant or condition,
other than the covenant to pay rent, to be performed or observed by it under
this Lease, and such default continues without cure or commencement of a
reasonable effort to cure same for more than thirty (30) days after written
notice thereof, Landlord may take action to rectify such default on Tenant’s
behalf; provided, however, that except in the case of an emergency, Landlord
shall not make any payment or cause the performance of any act to cure such
default without giving Tenant fifteen (15) days’ notice of Landlord’s intention
to do so. Landlord may rectify such default on Tenant’s behalf immediately and
without such notice if immediate action is reasonably believed to be required in
order to avoid injury or damage to other persons or property (including
Landlord’s property). Subject to Tenant’s security and privacy requirements,
Landlord may enter the Premises to rectify such defaults. All money advanced and
costs and expenses incurred by Landlord in rectifying any default (including
Landlord’s reasonable attorney’s fees) together with interest thereon at the
“Prime Rate” announced from time to time by Carrollton Bank as its Prime Rate
plus two percent (2%) per annum from the date advanced until the date paid by
Tenant, shall be repaid by Tenant to Landlord on demand.

 

25.3         Late Fee. In the event that any installment of Rent is not paid
within five (5) days of the due date, Landlord may impose a late fee equal to
five percent (5%) of the amount of the delinquent installment. Payment of such
late fee, if imposed by Landlord, shall be a condition to Landlord’s obligation
to accept any delinquent installment of Rent. Any late fee shall not be deemed a
penalty but a payment to defray the administrative cost to Landlord of
addressing Tenant’s delinquency.

 

25.4         Payment of Landlord’s Costs. If Landlord files an action against
Tenant to collect Annual Rent or Additional Rent payable under this Lease or any
other sum for which Tenant is legally liable to Landlord, and a judgment is
rendered for Landlord with respect thereto, then Tenant shall pay all reasonable
attorney’s fees and out of pocket costs of collection incurred by Landlord in
such action.

 

25.5         Waiver of Lien. Landlord expressly waives any right to a statutory
landlord’s lien. Notwithstanding anything contained in this Lease to the
contrary, Landlord shall never have any property interest in or lien on or right
of distraint against any cash, checks, notes, bonds, securities, passbook,
records, or other property held by Tenant for its customers on the Premises,
whether for safekeeping or collateral, and whether in its vaults, safe deposit
boxes, night depository, or safes.

 

19

--------------------------------------------------------------------------------


 

25.6         Landlord’s Default. In the event that Landlord defaults in any of
Landlord’s obligations under this Lease that affect Tenant’s use and occupancy
of the Premises, and fails to cure such default within thirty (30) days after
Tenant gives Landlord notice of the Landlord’s default, then Tenant shall be
entitled, but not obligated, to cure Landlord’s default, in which event upon
Tenant’s demand Landlord shall pay Tenant the reasonable expenses, including
reasonable attorneys’ fees, incurred by Tenant in curing Landlord’s default;
provided, however, that except in the case of an emergency, Tenant shall not
make any payment or cause the performance of any act to cure Landlord’s default
without giving Landlord fifteen (15) days’ notice of Tenant’s intention to do
so. Notwithstanding the foregoing, if Landlord’s default is such that it cannot
reasonably be cured within thirty (30) days, then, provided that Landlord shall
commence to cure the default within thirty (30) days after Tenant gives Landlord
notice of the default and diligently pursues the same, Landlord shall be
permitted an additional reasonable period of time in which to cure the default
before Tenant exercises Tenant’s remedies under this Section 25.6.

 

26.          Bankruptcy or Insolvency.

 

If any transfer of Tenant’s interest in the Premises created by this Lease shall
be made under execution or similar legal process, or if a petition is filed by
or against Tenant to adjudicate Tenant a bankrupt or insolvent under any federal
or state law, or if a receiver or trustee shall be appointed for Tenant’s
business or property and such appointment is not vacated within ninety (90)
days, or if a petition is filed by or against Tenant under any provision of
federal or state law for a corporate reorganization of Tenant of an arrangement
with its creditors, of if Tenant makes an assignment for the benefit of its
creditors, or if in any other manner Tenant’s interest under this Lease passes
to another by operation of law (except by merger), then, in any of said events,
Tenant shall be deemed to have committed a material breach of this Lease, and
Landlord may, at its option, terminate this Lease and re-enter the Premises; but
notwithstanding such termination, Tenant shall remain liable for all rent and
damages, suffered or incurred by Landlord.

 

27.          Miscellaneous Provisions.

 

27.1         Notices. All notices from either party to the other under this
Lease shall be sent by telegram or Certified Mail, Return Receipt Requested, or
hand-delivered with a signed receipt. Whenever in this Lease reference is made
to a notice to be given, such notice shall be deemed to have been given when
mailed, wired or hand-delivered to the proper notice address of the party to be
notified; provided that notices mailed within a time period set forth in the
Lease for giving notice shall be deemed given within such time period, if mailed
within such time period. Notices to Landlord shall be addressed to Landlord’s
Notice Address. Notices to Tenant shall be addressed to Tenant’s Notice Address.

 

27.2         Successors and Assigns. This Lease and covenants, terms and
conditions herein contained shall inure to the benefit of and be binding upon
Landlord, its successors and assigns, and shall be binding upon and inure to the
benefit of Tenant and its permitted successors and assigns. As used herein the
term “Tenant” includes its permitted successors and assigns, and the term
“Landlord” includes its successors and assigns.

 

20

--------------------------------------------------------------------------------


 

27.3         Effect of Termination. Except as specifically provided elsewhere in
this Lease, if this Lease is terminated for any reason other than default of
Tenant, all liabilities of the parties shall be adjusted as of the effective
date of termination. Any termination hereof by reason of a default of the Tenant
shall not affect any obligation or liability of Tenant under this Lease.

 

27.4         Date of Termination. If this Lease is terminated under any
provision hereof, the parties shall, at the request of either, stipulate the
termination date in a written agreement to be executed and acknowledged by the
parties.

 

27.5         Severability. If any term, covenant or condition of this Lease or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Lease shall be valid and be enforceable
to the fullest extent permitted by law.

 

27.6         Final Agreement. This Lease contains the final and entire agreement
between the parties hereto. Neither Landlord nor Tenant shall have any
obligation not expressly set forth herein; and neither party shall be bound by
any promises, conditions or representations prior to the date hereof which are
not expressly set forth therein.

 

27.7         Governing Law. The parties agree that this Lease shall be construed
in accordance with the Laws of the State of Maryland.

 

27.8         Liability of Landlord. If Landlord or any successor in interest to
Landlord shall be an individual, joint venture, tenancy in common, firm or
partnership, general or limited, there shall be no personal liability on such
individual, or the members of such firm, partnership or joint venture with
respect to any of the provisions of this Lease, any obligation arising therefrom
or in connection therewith. In such event, Tenant shall look solely to the
equity of the then owner of Landlord’s interest in the Center for the
satisfaction of any remedies of Tenant in the event of a breach by the Landlord
of any of its obligations hereunder.

 

27.9         Brokers. Tenant warrants that it employed no broker or agent
concerning the renting of the Premises. Similarly, Landlord warrants that there
was no broker or agent acting on behalf of Landlord and instrumental in
consummating this Lease. Each party shall indemnify and hold harmless the other
party from and against any claims for other brokers or other commissions arising
by reason of a breach by such party of the foregoing warranty.

 

27.10       No Joint Venture. Nothing contained in this Lease shall be deemed to
give Landlord any interest, control or discretion in the operation of Tenant’s
business on the Premises and nothing contained in this Lease shall be construed
to be or to create a partnership or joint venture between Landlord and Tenant.

 

21

--------------------------------------------------------------------------------


 

27.11       Recording. All costs of recording this Lease, or a short form
thereof, if it is recorded (including documentary stamps and transfer taxes),
shall be borne by the party desiring recordation, notwithstanding any statute to
the contrary.

 

27.11       Force Majeure. If Landlord or Tenant shall be delayed, hindered in
or prevented from the performance of any act or obligation required under this
Lease (other than Tenant’s obligation to pay Annual Rent and Additional Rent
hereunder) by reason of acts of God, strikes, lockouts, labor troubles or
disputes, inability to procure or shortage of materials or labor, failure of
power or utilities, delay in transportation, fire, vandalism, accident, flood,
severe weather, other casualty, governmental requirements (including mandated
changes in the Plans or the Tenant Improvements resulting from changes in
pertinent governmental requirements or interpretations thereof), riot,
insurrection, civil commotion, sabotage, explosion, war, natural or local
emergency, acts or omissions of others, or other reasons of a similar or
dissimilar nature not solely the fault of, or under the exclusive control of,
the delayed party, then performance of such act or obligation shall be excused
for the period of the delay and the period for the performance of any such act
or obligation shall be extended for the period equivalent to the period of such
delay.

 

27.12       Landlord’s Consent. Unless otherwise provided in this Lease,
whenever Landlord’s consent, approval or other action is required under the
terms of this Lease, such consent, approval or action shall be subject to
Landlord’s reasonable judgment or discretion exercised in good faith and shall
be delivered in writing and, accordingly, such approval will not be unreasonably
withheld, delayed or conditioned by Landlord.

 

27.13       Time of Essence. Time is of the essence with respect to the
performance of every covenant and condition of this Lease.

 

27.14       Waiver of Jury Trial. LANDLORD AND TENANT IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER AGAINST THE OTHER (WHETHER IN CONTRACT OR TORT) ON ANY MATTER
ARISING OUT OF OR RELATING IN ANY WAY TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT OR TENANT’S USE OR OCCUPANCY OF THE PREMISES.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under their
respective hands and seals as of the day and year first above written.

 

ATTEST:

 

LANDLORD:

 

 

 

 

 

SCOTTS CORNER LLLP, a Maryland limited liability limited partnership

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Daniel J. Feeley

(SEAL)

 

 

 

Name:

Daniel J. Feeley

 

 

 

 

Title:

General Partner

 

 

 

 

 

 

TENANT:

 

 

 

 

 

CARROLLTON BANK, a Maryland state chartered commercial bank

 

 

 

 

 

 

/s/ Kim John

 

By:

/s/ Robert A. Altieri

(SEAL)

 

 

 

Robert A. Altieri, President

 

23

--------------------------------------------------------------------------------


 

STATE OF MARYLAND

)

 

 

)

SS:

COUNTY OF BALTIMORE

)

 

 

I HEREBY CERTIFY that on this 13th day of January, 2006, before me, the
undersigned officer, personally appeared Daniel J. Feeley, who acknowledged
himself to be the General Partner of Scotts Corner LLLP, a Maryland limited
liability limited partnership, and that he, in such capacity, being authorized
to do so, executed the foregoing instrument for the purposes therein contained,
by signing the name of the partnership, as General Partner.

 

IN WITNESS WHEREOF I hereunto set my hand and Notarial Seal.

 

 

 

[ILLEGIBLE]

 

 

Notary Public

 

 

 

My Commission expires

 

 

 

 

 

12/01/06

 

 

 

 

[SEAL]

 

 

 

 

 

STATE OF MARYLAND

)

 

 

)

SS:

CITY/COUNTY OF BALTIMORE

)

 

 

I HEREBY CERTIFY that on this 5th day of January, 2006, before me, the
undersigned officer, personally appeared Robert A. Altieri who acknowledged
himself to be the President of Carrollton Bank, a Maryland state chartered
commercial bank, and that he, in such capacity, being authorized to do so,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the bank, as President.

 

IN WITNESS WHEREOF I hereunto set my hand and Notarial Seal.

 

 

/s/ Ivanna Teluk

 

Notary Public

 

 

My Commission expires: 7-1-06

 

 

24

--------------------------------------------------------------------------------
